                            UNITED STATES DISTRICT COURT

                               WESTERN DISTRICT OF LOUISIANA

                                      SHREVEPORT DIVISION


BRYAN COUNTS                                         CIVIL ACTION NO. 17-1040
VERSUS                                               JUDGE TERRY A. DOUGHTY
THE HOME DEPOT U.S.A., INC.                          MAG. JUDGE KAREN L. HAYES


                                      JUDGMENT
        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, and DECREED that the instant suit is hereby

DISMISSED WITHOUT PREJUDICE.

        Monroe, Louisiana, this 3rd day of April, 2019.




                                             ____________________________________
                                                   Terry A. Doughty
                                                   United States District Judge
